Braxton v Erie County Med. Ctr. Corp. (2022 NY Slip Op 04869)





Braxton v Erie County Med. Ctr. Corp.


2022 NY Slip Op 04869


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


548 CA 21-00802

[*1]JOHN M. BRAXTON, AS ADMINISTRATOR OF THE ESTATE OF SHEILA M. BRAXTON, DECEASED, PLAINTIFF-APPELLANT,
vERIE COUNTY MEDICAL CENTER CORPORATION, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (APPEAL NO. 4.) 


LAW OFFICE OF J. MICHAEL HAYES, BUFFALO (J. MICHAEL HAYES OF COUNSEL), FOR PLAINTIFF-APPELLANT.
RICOTTA MATTREY CALLOCCHIA MARKEL & CASSERT, BUFFALO (BRYAN J. DANIELS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered May 20, 2021. The order granted the motion of defendant Erie County Medical Center Corporation for summary judgment dismissing the amended complaint and all cross claims against it. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the motion of defendant Erie County Medical Center Corporation is denied, and the amended complaint and cross claims against that defendant are reinstated.
Same memorandum as in Braxton v Erie County Med. Ctr. Corp. ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court